                         Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 1 of 9
(9/16) Complaint for a Civil Case


                                                            Middle District of Georgia      FTLED '·::•·11
                                                                                              .a.    L.
                                                                                                           n41c
                                                                                                           ....       '.) _ ,c·:,
                                                                                                                ._I AM{\y-   ._l._r MT•-·fLH-;"
                                                                                                                                1    .JJt..Jn . L.[r


                                                                                                                                                Appendix A
                                                                        )     Case No .             I : Z 1-:ti~.LLZ...
. ~.0-0aM4                    Plaintiff(s)
                                                                        )
                                                                        )
                                                                                             (to be filled in by the Clerk's Office)


(Write the fall name ofeach plaintiff who is filing this complaint.     )
If the names of all the plaintiffs cannot fit in the space above,       )     Jurv Trial: (check one!            n      Yes         n     No
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                                                        )
                                     -v-                                )
                                                                        )
                                                                        )
                                                                        )

~~6 .t=h~ -DP2A ~ }{!pi.~
                    ~~~
                          frJtlViJ~··l·
                              Defendant(.~)
                                                                        )
                                                                        )
(Write the full name ofeach defendant who is being sued. If the         )
names of all the defendants cannot fit in the space above, please       )
write "see attached" in the space and attach an additional page
                                                                        )
with the fa/I list of names.)




                                                COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                    Name
                                    Street Address
                                    Citv and Countv
                                    State and Zin Code
                                    Telenhone Number
                                    E-mail Address


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.



                      Defendant No. I
                             Name
                             Job or Title (if known)
                                    Street Address
                         Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 2 of 9
(9/16) Complaint for a Civil Case


                                    Citv and Countv
                                    State and Zin Code
                                    Telenhone Number
                                    E-mail Address /if known)                                 - - - - - - - - - ~ - - ~   ------- -




                      Defendant No. 2
                                    Name
                                    Job or Title   /if known)

                                    Street Address
                                    Citv and Countv
                                    State and Zin Code
                                    Telenhone Number
                                    E-mail Address      /if known)



                      Defendant No. 3
                                    Name
                                    Job or Title   /if known)

                                    Street Address
                                    Citv and Countv
                                    State and Zin Code
                                    Telenhone Number                          ------   -------------


                                    E-mail Address      /if known)



                      Defendant No. 4
                                    Name                                  - - - - - - - - - ---------------------


                                    Joh or Title   /if known)

                                    Street Address
                                    Citv and Countv
                                    State and Zin Code
                                    Telenhone Number
                                    E-mail Address      /if known)



II.        Basis for Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the_))asis for fe~eral court jurisdiction? (check.all th~t apply). .        .
                 - EJ,'Federal question                              D   D1vers1ty of c11Izensh1p

                                                                         20
                           Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 3 of 9
(9/16) Complaint for a Civil Case




          Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.            -           '

                       ~--te 9~                         \~-· 'Kt~rr6te_~ mt-·--

           B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.            The Plaintiff(s)

                                    a.      If the plaintiff is an individual


                                            ::::~~~::;,']t\~t;c~X~~W'l :p;,·;~lc~z:th•
                                    b.      If the olaintiff is a comoration
                                            The olaintiff.      fnamel                                             . is incornorated
                                            under the laws of the State of fnamei
                                            and has its nrincioal olace of business in the State of fnamel



                                    (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                    same information for each additional plaintiff.)

                      2.            The Defendant(s)

                                    a.      If the defendant is an individual
                                            The defendant.        /name)                                           . is a citizen of
                                            the State of fnamei                                                  Or is a citizen of
                                             (foreign nation)



                                    b.      Tfthe defendant is a cornoration
                                            The defendant.        (name)                                       . is incornorated under
                                            the laws of the State of /name)                                               . and has its
                                            nrincinal nlace of business in the State of fnamel
                                            Or is incornorated under the laws of ffnreivn   natinnl

                                            and has its nrincioal nlace of business in   fnamei




                                                                           21
                           Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 4 of 9
(9/16) Complaint for a Civil Case




                                    (If more than one defendant is named in the complaint, attach an additional page providing the
                                    same information for each additional defendant.)

                      3.            The Amount in Controversy

                                     The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                    stake-is more than $75,000, not counting interest and costs of court, because (explain):


                                J4ht:~~~~.~f
                                C\J- ~ ~
                                                  ~ulrLL~iJejiPsftf~~~
                                         to ~Mo v.o1Lif buri u lJ.1-C<-t,~
                                     hA~ ~ f:
                                                         L~···
                                                                        ~    1r~               ~          r   {¼1j    I        '    ' •
III.      Statement of Claim                     ·              ·   J                 I
          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

       1=,\i(~'l:::o.~J'&~ 0Vsscu..j1.ed ~~~·       . ~ ~:lt.Ytcw~'alWf\LS~
       fil.,\: l-E>t.J-.\.01.1L<di,'¢f: hi¼ .lliL \,,( m <All:     ~                                tfr~L                            ... .
         ~qJQS\ H\ ~
         -----'--"--'-~---°-----\=~rv,---------~~~~-L'd
                                                       W~<f1(n ~21 rn&D
                                                       ---~--cs u'W
                                                                        ~
                                                                    Kt~~J
                                                                           ~?;'of ~ J-b'li___i'rr
                                                                    f ______
                                                                        e_\2}~~~---''---'---=---------'-- --- ------- -
                                                                                          QJ
          Df Q\s ~ ~!S.1----C\n. _____~n_________                                         _ _____________ _
IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.

          ::f\/9.-\oM,irl -SWf[kc'.>Lt~ ~ L I L/')()1 ~ ~ {)...nd
          lYW .1-,i£,VIM! 4\~~t;-' ~½A~e ~L             ~ 0o .
          j\\l~ tt:. _\ , ~ ~ -- J:_ --- - -~--~-fQ--~--~- ~"--"-- --
                                                                                                  v--i=
          ___fD __ \Nb"J.b ___~--f£n---h___ m~i
                                                                                                                   --- - - - - - - - - - ~ ~ -




                                                                        22
                         Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 5 of 9
(9/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: ( l) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of siimirn!:


                      Si1mature of Plaintiff
                      Printed Name of Plaintiff

           B.         For Attorneys

                      Date of siimin1r:


                      Si1rnature of Attornev
                      Printed Name of Attornev
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zin Code
                      Telenhone Number
                      E-mail Address




                                                                                                               APPENDIXB
                                                                  23
             Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 6 of 9
                                                          CERTIFICATE OF SERVICE FORMAT




                              CERTIFICATE OF SERVICE


    I hereby certify that a copy of the foregoing        AL11:g    of PI


was mailed/delivered to _ _ _ _ _ _ _ _ _ at _ _ _ _ _ _ _ _ __
                       (Name of defendant(s) or             (Physical or E-Mail Address)
                       defendant's attorney)




                                                       (Signature and date)


                                                       (Address)


                                                       (Phone Number)




                                                  24
                        Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 7 of 9
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND             NOTICE        OF RIGHTS
To:    Klara Davis                                                                    Fram:    Atlanta District Office
       2604 Dezon Dr                                                                           100 Alabama Street, S.W.
       Albany, GA 31721                                                                        Suite4R30
                                                                                               Atlanta, GA 30303


       D                    On behalf of person(s) aggrieved whose Identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                 Telephone No.

                                                Lany E. Satteiwhite;Sr; ·
846-2020-11036                                  Investigator                                                        (404) 562-6855
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act

       D         The Respondent employs less than the required number of employees or is not.otherwise covered by the statutes.

       D         Your charge. was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       (K]       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does .not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.



                                                                                                             For   8-21-2020
                                                                     .'•
 Enclosures(s)                                                                                                            (Date Mailed)
                                                                   Darrell E. Graham,
                                                                    District Director
 cc:
             HR Manager
             B&B INC. OBA BLACKBEARDS SEAFOOD
             2209 N. Slappy Boulevard
             Albany, GA 31701
Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 8 of 9
  Case 1:21-cv-00062-LAG Document 1 Filed 04/15/21 Page 9 of 9




'---------------
